 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDFranklin Stores Corporation,and its Wholly OwnedSubsidiaries,Barkers of Willimantic,Inc., and Bark-ers of Wallingford,Inc., and the Miles Shoes Mel-disco Willimantic,Inc. and Local 919, Retail Clerks'InternationalAssociation,AFL-CIO. Cases 1-CA-7728, 1-CA-7935, and 1-CA-7989September14, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn May 22, 1972, Trial Examiner Paul E. Weilissued the attached Decision in this proceeding.Thereafter, Respondent and General Counsel filedexceptions and supporting briefs:Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings,' and conclusions and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Franklin Stores Corporation, and itswholly owned subsidiaries, Barkers of Willimantic,Inc., and Barkers of Wallingford, Inc., and the MilesShoesMeldiscoWillimantic, Inc., their officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.1The Respondenthas excepted to certaincredibilityfindingsmade by theTrial ExaminerIt is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respectto credibilityunless theclear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F.2d362 (C.A 3). We have carefullyexamined the recordand find nobasis forreversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Trial Examiner: On June 28, 1971, Local919,Retail Clerks' International Association, AFL-CIO,hereinafter called the Union, filed with the Regional Direc-tor for Region 1 (Boston, Massachusetts) of the NationalLabor Relations Board, hereinafter called the Board, acharge alleging that Barkers Store of Willimantic, Connecti-cut, violated the Act by discharging six named employeesand by other acts and conduct. This charge was amendedon July 26, adding the name of a seventh alleged discrimina-tee, and amended again on August 25, adding the names oftwo more alleged discnminatees, and additionally charging"Meldisco Shoe." A complaint and notice of hearing on theabove charge and amended charges was issued by the Re-gional Director on September 16, 1971, naming as Respon-dent Franklin Stores Corporation, d/b/a Barkers Store andMeldisco Shoe. Respondents' answer to the complaint cor-rected the names of Respondents to Franklin Stores Corpo-rationand its wholly owned subsidiary, Barkers ofWillimantic, Inc., and The Miles Shoes Meldisco Williman-tic, Inc.; admitted that certain employees were discharged;and denied the commission of any unfair labor practices.On October 26, 1971, the Union filed another charge(1-CA-7935) alleging that Barkers Inc., violated Section8(a)(1) and 8(a)(3) by the discharge of an employee from itsWallingford, Connecticut, store. On December 7, 1971, theUnion filed another charge (1-CA-7989) realleging the dis-charge of the employees involved in the original chargesupon which a complaint had already been issued, and alleg-ing additionally the discharge of two other employees asviolations of Section 8(a)(3) of the Act. This last filed chargewas amended on December 14, 1971, naming the Respon-dents in accordance with the answer filed by Respondentsto the original charge, and correcting the name of one of thealleged discriminatees. Thereafter, on January 4, 1972, theActing Regional Director issued an order consolidatingcases, an amendment to the complaint, and a new notice ofhearing, adding to the earlier complaint allegations withregard to one discharge and various 8(a)(1) allegations attheWallingford store and the constructive discharge of anemployee at the Willimantic store. After a motion for a billof particulars, and an answer thereto, and a ruling thereon,the matter came on for hearing before me on January 26,1972. The heanng took place on January 26, 27, and 31, andFebruary 1, all in the year 1972. All parties were representedby counsel and had an opportunity to call and examinewitnesses, and to adduce relevant and material evidence. Atthe close of the hearing the parties waived oral argument,and thereafter briefs were received from the General Coun-sel and from the Respondent. Upon the entire record in thismatter, and in consideration of the briefs, I make the follow-ing:FINDINGS OF FACTITHE BUSINESSOF RESPONDENTSRespondent, Franklin Stores Corporation, is a Dela-ware corporation engaged in the operation of retail discountdepartment stores in various States of the Union. Respon-dents Barkers of Willimantic, Inc., and Barkers of Walling-ford, Inc., are Connecticut corporations wholly owned byRespondent Franklin Stores Corporation, and operate indi-vidual retail discount department stores in Willimantic andWallingford, Connecticut, respectively, Respondent, TheMiles Shoes Meldisco Willimantic, Inc., is a Connecticutcorporation which leases the shoe department of the store199 NLRB No. 10 FRANKLIN STORES CORPORATION53operated by Barkers of Willimantic, as well as other Barkersand Franklin Stores. Each Respondent has gross sales re-ceipts in excess of $500,000 annually, and each receivesgoods valued in excess of $50,000 annually from pointsoutside the State of Connecticut. Each of the Respondentsare employers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent Franklin Stores Corporation and Barkersof Willimantic, Inc., by virtue of the lease arrangement withthe Respondent Miles Shoes Meldisco Willimantic, Inc.,(hereinafter called Respondent Meldisco) has the right toveto the employment of employees by Respondent Meldis-co and to insist on the discharge of employees by Respon-dent Meldisco for breach of Respondent Franklin StoresCorporation rules.Accordingly,Respondent FranklinStores Corporation and Respondent Meldisco are coem-ployers of the employees who work in Meldisco's shoe de-partment at Willimantic.IITHELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESBackgroundCommencing around the beginning of April 1971, theUnion started an organizational campaign at Respondents'Willimantic store. The union organizer in charge of thecampaign was Albert Valsecchi. A disgruntled former em-ployee, Robert C. Green, Jr., was recruited as a paid unionagent, and he and Valsecchi did most of the organizingwork, sometimes assisted by another organizer, McAvoy,and one or two others on occasion.Respondents' store in Willimantic faces the main streetwith a parking lot surrounding it. The front of the storeconsists of plateglass windows with checkout counters nearthe door. The organizers had free access to the parking lotin front of the store where, especially at times that employ-ees were entering and leaving, they tended to congregatetalking to the employees and probably soliciting their sup-port.The organization was by no means surreptitious. To-ward the end of April, Valsecchi left his business card withthe manager. Commencing about the end of May or earlyJune union buttons were handed out to the union support-ers and they wore them in the store. After the overt organi-zation commenced, the Union's paid representatives wouldenter the store several times a day on some occasions, andfan out, walking through the store and greeting the clerks,as well as the supervisory personnel. There is no evidencethat at any time while they were in the store the union agentssolicited employee support or handed out union cards orbuttons; the object appears to have been nothing more thanan overt display to management and the employees of theirpresence.Respondents' management found the presence of theorganizers in the store irritating. The manager, Stanley Bar-clay,ordered that whenever organizers were walkingthrough the store, supervisors were to follow them, appar-ently to prevent their engaging in any organizing activities.Manager Barclay, immediately upon learning of theadvent of the Union, informed his superiors. Under Re-spondents' administrative setup the Connecticut stores areunder the immediate supervision of Alvin Korn. UnderKom is a group of employees known as merchandisingsupervisors, who visit the various Connecticut stores, gener-ally once a week, advising and consulting with the depart-ment managers and the store manager.Sometime in mid-May Korn instructed one of his mer-chandising supervisors, Alan Wilstein, to take a picture ofany union organizers that came into the store. Wilstein wasgiven a miniature camera by the camera department man-ager, and took a picture of union organizer Green the nexttime he came into the store. According to the testimony ofGreen, he had stopped to greet an employee, Paulette Lucas(Haines) in the ladies' ready-to-wear department, when henoticed Wilstein take a picture of the two of them. Wilsteindenied that any employee appeared in the picture, statingthat he took the picture of Green as he walked through thedepartment. Mrs. Haines, although she testified that she lefther job because of harassment by management involvingthe union organization, when asked to specify the harass-ment, did not mention the picture taking incident. Accord-ing to the testimony of Wilstein and of Korn the film whendeveloped showed no image.After the union campaign started Respondent mount-ed a campaign against the union organization. Barclayspoke individually to most, if not all, of the employees, andhe and Kom spoke to the employees in meetings attendedby all employees in the store.In early June Bernard Kossar, the executive vice presi-dent of the parent corporation, visited the Willimantic store,along with Alvin Kom. Kossar testified that he visited allof the stores at least twice a year, and some of them threeor four times. As a result of his visit, under circumstanceswhich will be explicated below, an employee was dischargedfrom the ladies' ready-to-wear department because the storewas allegedly overstaffed; three employees were dischargedfrom the store because they were related to other employeesof the store; and an employee was discharged from the shoedepartment by Meldisco on Kossar's demand, allegedly be-cause of his poor performance and appearance. The lastfour of these discharges are alleged by the General Counselto be violative of Section 8(a)(3) of the Act.The organizational campaign continued through thesummer. In the fall it spread to other stores operated byRespondents, including the Wallingford store. The Unionused the same group of organizers at the other stores thatitused at Willimantic.The record does not disclose whether the Union hasachieved a majority at any of Respondents' stores or hassought recognition in them.The DischargesThe General Counsel alleges that eight employees weredischarged in violation of Section 8(a)(3) of the Act, andthat two other employees were constructively discharged byRespondent, all at the Willimantic store, and that anotheremployee, Alice Souza, was constructively discharged at the 54DECISIONSOF NATIONALLABOR RELATIONS BOARDWallingfordstore.At the close of the General Counsel'scase, I dismissed the 8(a)(3) allegations with regard to Willi-mantic employees Edith D. Vertifeuille and Shirley R. Lan-don, neither of whom appeared at the hearing, and as towhom the record did not disclosea prima faciecase. TheRespondent admits discharge of the remaining six employ-ees, but asserts that they were discharged for cause, and notin violation of the Act.Annette L. Postler.Annette Postler was a clerk in thehardware department at the Willimantic store. Her imme-diate supervisor was Department Manager Bealieu. Postlerhad been employed at the store for about 3 years. She wasone of the earlier union supporters and was wellknown assuch to Respondent.Respondent contends that Mrs. Postler spent a greatdeal of time organizing on companytime.The only evi-dence of this fact is found in the testimony of Regina Cehel-nik, who became the manager of the shoe department inmid-April. Cehelnik testified that prior to becoming manag-er, the then manager of the shoe department was JamesCrouch, and that he was very prounion. She testified thatMrs. Postler spent some time visiting with James Crouchand Tom Limanni during working hours and discussingunion affairs. She also stated that Mrs. Postler urged herduring working hours to join the Union. Miss Cehelnik, whowas led through a good deal of her testimony by counsel forthe Respondent, testified, in answer to his question askingwhat Postler said to her about signing cards, as follows:Well, Mr. Crouch did most of the work and he feltthat we should sign a union card and it would help getthe Union in faster, so he said that we were going tosign cards and everything so we all did sign cards.Q. Including yourself.A. I signed a card also and everything and so thenAnne Postler came and she said that if we didn't signcards that Crouch said he would fire us.She testified that either Crouch or Limanni gave,her thecards to sign. On cross-examination Mrs. Cehelnik testifiedthat she did not know whether Mrs. Postler was on herbreak I or on duty at the time of her conversations withemployees in the shoe department. She also testified that shesigned a union cardso as"not to get any enemies" and thatshe signed it before she became manager. I deduce fromMrs. Cehelnik's testimony that Mrs. Postler, on talkingabout the Union, was talking in the warehouse section of theshoe department because when asked whether she was pre-sent when Mrs. Postler visited with Crouch or Limanni, sheanswered, "not too often. I stayed on the floor mostly." Inanswer to the question from Respondents' counsel, "and Itake it that this is prior to your becoming manager of thedepartment, is that correct? Or after as well?" she answered,"after as well." "Both before and after, she would come inand say these things to you?" "Yes." From this Respondentargues that Mrs. Postler continued organizing among theemployees of the shoe department after mid-April. Howev-er, it is improbable, in my opinion, that this is true. I do notcreditMrs. Cehelnik. I think if she had had a truthful storyto tell she would not have had to be led through it. Further,1Employees at the Willimantic store get coffeebreaks of 10 minutes eachmorning and afternoon.Ifind no cause to believe that Mrs. Postler spent anyamount of time organizing in the shoe department after thedeparture of James Crouch, if, as Cehelnik testified, all ofthe employees of the shoe department signed union cardsbefore Crouch left, at his request.Respondent adduced no other evidence that Postlerengaged in any organizing activities on company time. It isclear that when the various union agents would paradethrough the store, they would normally greet Mrs. Postlerand occasionally stop and talk to her briefly. However,there is no evidence that the Union was ever mentioned inthese conversations, and I believe that in view of the closesurveillance of the union organizers while they were in thestore by management officials it is highly improbable thatany union affairs were discussed. Nevertheless, on severaloccasionsHardware Manager Beaulieu cautioned Mrs.Postler about "socializing" with her friends during businesshours, and on one occasion gave her a warning after she hadhad a brief conversation with Bob Green on one of his toursof the store.On the occasion of Kossar's visit at the Willimanticstore in June, he called Mrs. Postler into the manager'soffice, and told her that he had a statement that she hadbeen handing out union buttons during business hours onthe store premises, and that he was going to discharge her.Mrs. Postler denied that she had handed out union buttonsduring business hours, saying that she had only two unionbuttons, and had given one to a friend during a lunch breakand was wearing the other. On hearing this Kossar lecturedMrs. Postler on engaging in union activities on companytime, and told her that he expected a full day's work out ofher, and would not tolerate anything less. Kossar also toldher that if she was caught handing out buttons on companytime again, that she would be discharged.Kossar testified that he had been informed by AssistantManager Zenowitz that Postler had handed out union but-tons on company time. Although Zenowitz took the witnessstand, and testified about other matters, he was not askedabout this incident. Mrs. Postler denied that she had handedout any buttons on company time.I do not credit Cehelnik's testimony that Postler saidthat Crouch would have the employees fired if they did notjoin the Union. According to Cehelnik's testimony, thistook place after Crouch had already prevailed on all of theemployees in his department to join the Union. If, in fact,Postler and Crouch were in close communication as Cehel-nik stated, Postler must have been aware of this fact. Ac-cordingly, it is improbable that Postler would have utteredsuch a threat to people who had already joined the Union.I believe that Cehelnik, who, as will be seen below, has hadgood evidence of the ability of Respondent Barkers to disci-pline employees of Respondent Meldisco, is doing anythingshe can to cooperate with Respondents in their presentationof this case.It was Postler's custom on arriving and departing fromthe store to stop and talk with union organizers who usuallywere standing in front of the store. One occasion, she testi-fied, her department manager, Beaulieu, advised her that itdid not look good for her to stand in front of the storetalking to the union organizers. Beaulieu denied making thestatement, although he testified that on several occasions he FRANKLIN STORES CORPORATIONwarned her about talking to the union organizersinsidethestore. Beaulieu obviously took seriously Barclay's admoni-tions to break up conversations between the organizers andhis employees in the store. He testified that he told Green,on a couple of occasions, to leave his help alone duringworking hours. He apparently had reference only to Green'sconversations with Mrs. Postler, which lasted from 2 sec-onds to 2 minutes, according to his testimony. Beaulieu toldKom that Green habitually talked to Mrs. Postler while hewas in the department, and Kom told him to tell her thatif she wanted to associate with her friends during businesshours, she should punch out, and not do it on companytime. Beaulieu testified that he could see out the front of thestore and saw employees talking to union organizers outsidethe front of the store, merely by looking out of the window,but he never intentionally watched employees, and neversaw Mrs. Postler talking to any union organizers outside thestore. I do not credit him in this regard. He appears to havebeen sincerely devoted to management's cause during theorganizational campaign, and I believe that he observed theorganizing going on outside the store as carefully as anymember of management during the summer of 1971.2 How-ever, by and large, I find that Beaulieu attempted to betruthful in his testimony. I think that Mrs. Postler's testimo-ny is incorrect with regard to the alleged admonition.There can be no question that Mrs. Postler was consid-ered one of the leading union supporters. On one occasionshe and another girl were entering the store and passedAssistantManager Zenowitz at the door. Zenowitz ob-served to another person standing with him, "Here come theunion organizers, they are late today." Zenowitz testifiedthat he did not have reference to Mrs. Postler and her com-pamon, but was merely observing that the professional un-ion organizers who were normally present at the store whenthe employees arrived, had not arrived. He also testified thatthey were not in sight at the time. Under the circumstancesI can only believe that he was referring to Postler and hercompanion.Mrs. Postler testified that about June 1 DepartmentManager Beaulieu told her that Respondent was going toissue her three written warnings, and then discharge herbecause of her union activities. Beaulieu denies making anystatement like this. Thereafter, on June 24 Beaulieu gave hera warning slip that stated that she had been socializing withfriends on company time. I believe that the statement attrib-uted to Beaulieu by Mrs. Postler was made either in contem-plation of, or at the time he gave her the warning slip, andIbelieve it amounted to no more than a warning that threesuch warning slips made her liable to discharge under thecompany's rules?2Beaulieu was partisan enough in the campaign that when called at homeby Green, who attempted to enlist his support in the organizing campaign,Beaulieu the next morning reported Green's call to his store manager2The time of the occurrences herein, no one had any clear idea what theCompany's rules were A few of the employees apparently had been givenemployee handbooks which had some of the rules spelled out briefly in them.In addition, it appears that the Respondent had at least two books containingrules, one of which was distributed only to department managers and storemanagers, the other apparently distributed only to the store managers. Thedepartment manager Cehelnik testified that employees were bound by Bark-er rules as well as by Meldisco's, but was apparently of the opinion the onlyrules that existed were rules concerning how clerks should dresson duty Themanagers of both the Wallingford and Willimantic stores were apparently55Respondents' store apparently has no lunch counter. Itis customary for the managers of the various departmentsto appoint an employee to go to a nearby shop to get coffeefor the employees' coffeebreaks in the morning and af-ternoon. Mrs. Postler had been appointed by Beaulieu andhad over a period oftime,been making this trip. After theorganizing campaign began, Store Manager Barclay cameto the conclusion that Postler took too long to get the coffee.He obviously was suspicious that this was attributable insome way to her organizing activities, and he advised Beau-lieu that Postler was no longer to go for coffee, but that heshould send some other employee. Beaulieu so advised her.She said "it looks as though they are discriminating againstme," and he agreed with her. He then appointed anotheremployee to go in her stead. The General Counsel contendsthat this incident amounted to a suspension of Mrs.Postler's coffeebreaks, and constitutes unlawful discrimina-tion. Inasmuch as Mrs. Postler continued to have her coffee-breaks thereafter, but simply did not go get the coffee, it isdifficult to see in what way she was discriminated against.If, in fact, she had been using the time, which was companytime, to engage in organizing activities, or to confer with theunion organizers, Respondent had a right to stop her, andif she had not, there is no detriment either to her or to theorganizing activities of the employees in her removal fromthis task, even if it may have been occasioned by suspicionthat she was engaging in union activities. Accordingly, Ishall recommend that the allegation with regard thereto bedismissed.The General Counsel also contends that the remark ofZenowitz to Mrs. Postler and her friend, Mrs. Johnston,concerning the late arrival of the union organizers, consti-tute giving employees the impression of surveillance of theirunion activities.While under the circumstances that em-ployees were engaging in union activities, and the Employercould become aware of it only by surveillance, such a re-mark would have this coercive effect. In the circumstancesof this case, where the union activities were carried on open-ly by the employees in full view of management, I do notbelieve that Zenowitz's statement is coercive or otherwiseviolative of Section 8(a)(1). Similarly, the General Counselalleges that Respondent, through its officers, engaged insurveillance of the employees by looking at them throughthe window as they were talking to union organizers. Thereisno evidence that Respondent, in effect, maintained awatch to ascertain what employees were talking to organiz-ers. The evidence merely reveals that Respondent's supervi-sory personnel, who normally spent their time at the frontof the store, saw the employees as they came and went andstopped to talk to the organizers in front of the store. I findno violation in this activity, and I shall recommend that thetwo allegations be dismissed. The General Counsel con-tends that Kossar's statements to Mrs. Postler with regardto handing out buttons on company time constituted athreat to employees for engaging in union activity onRespondent's premises. However, it appears, both from thetestimony of Kossar and from that of Mrs. Postler, that thethreat was made with regard to her engaging in organizingdimly aware that therewas a rule against hiring membersof the family, butneither paid any attentionto itTestimony from variousmanagement offi-cials concerningthe ruleput itinto severalversions,and at leasttwo versionsappear in writing 56DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities on companytime.Respondent has a right to warnemployees not to engage in organizing activities on compa-ny time, and it is clear that Kossar's threat to dischargePostler immediately was withdrawn when she protested thatshe had not, in fact, distributed buttons. Under all the cir-cumstancesI do not find that this violates Section8(a)(1) asalleged, and I shall recommend the complaint be dismissedwith regard thereto.With regard to the admonitions by Beaulieu, both onhis own behalf and on behalf of Supervisor Kom, to Postlerthat she should cease speaking to union representatives onRespondent's premises or time, I find a somewhat differentsituation. There is no evidence that at any time Mrs. Postlertalked about union affairs with the organizers or with otheremployees on company time. The admonitions directed toher were, in fact, generally couched in terms of socializingwith her friends, rather than talking withorganizers, a eu-phemism adopted by Beaulieu and apparently by Kom, andBarclay. There is no evidence that Respondent had any ruleor enforced any rule against employeessocializingwith ac-quaintances or friendscoming intothe store. In view of thefact that most of the employees were teenagers, and in asmall town such as Willimantic probably knew a good manyof the people who entered the store, a rule against the smallconversation that would normally take place would proba-bly be unenforcible. The record is quite clear that the objec-tion of Respondent was not to socializing as such, but ratherwas to speaking with the union organizers going through thestore.The gravamen of an 8(a)(1) violation is that it has areasonable tendency to interfere with, restrain, or coerceemployees in the validexerciseof their union activities. TheBoard has long realized that it cannot draw hard and fastrules with regard to such violations. Each must be consid-ered in context rather than alone. In this instant situationit is apparent that the Union was engaging in a sort of gamewith management, the only effect of which was to demon-strate to employeesmanagement's inability to control theactions of the unionagents.No organizational activitiestook place during the patrolling of the stores by the unionagents,and the General Counsel does not even contend thatthe following of the union agents by Respondent's supervi-sors is violative. The effect of the union organizers' activitieswas to waste the time of the supervisors who were delegatedto follow them through the store, and to waste the time ofthe employees to whom they would speak, albeit, briefly. AsRespondent's counselpointed out at the hearing, althougheach conversation may have been no more than a greeting,the multiplication of the greetings by the constant circulat-ing of unionagents amongthe employees who were suppos-ed to be at work could become a costly problem toRespondent, and one against at which it had a right toprotect itself. The employees were aware of this situation.They must have watched with amusement the alertness ofRespondent's supervisors at the entrance of the union or-ganizers,and the intentness with which they followed eachother around the store. That this interfered with employees'work was probablyamusing tothe unionagents,but it musthave been galling to Respondent. I do not believe that it isreasonableto assumethat employees will be coerced, re-strained,or interfered with in their union activity by theattempts made by Respondent to stop this activity, and Ibelieve that when employees joined in the game to the ex-tent that Postler did of stopping her work and talking tounion agents, even if only for a minute or two, Respondenthas a right to admonish her and, if necessary, threaten togive her a warning notice and ultimately discharge her if shepersists.Accordingly, I find no violation in Respondent'sacts with regard thereto, and recommend that the complaintbe dismissed, insofar as a violation is alleged.On the weekend of June 26 Respondent took its semi-annual inventory at the Willimantic store. On the Friday ofthat weekend, and perhaps on the Thursday, the stock in thewarehouse sections of the store, known as the perimeter,was counted and slips of paper with the value of the mer-chandise were posted in the warehouse. From the time thewarehouse was counted merchandise was not supposed tobe removed therefrom and put into the stock on the floorto be sold. However, the record reveals that if a customercalls for an expensive item that is not in the floor stock, andis available in the perimeter, the clerk would be allowed toget the item out of the perimeter stock after changing thecount and informing the manager. On Saturday, June 26,the perimeter count was spotchecked by supervisory per-sonnel, and then on Sunday, when the store was closed, thefloor stock would be counted, and all of the slips of papercollected and sent to New York where they are collated anda value is given to the merchandise. Mrs. Postler and anewly hired part-time employee were assigned to count theperimeter stock in the hardware department. According toher testimony, which is not controverted by Respondent,she and her companion went into the perimeter together. Hewould count the merchandise in the various storage loca-tions, and she would fill out the papers, initialling each asshe completed it. They would then post the paper on themerchandise and then move on to the next location andcontinue the count. On Saturday Assistant Manager Ze-nowitz testified that on June 26 he had discharged employeeShirley Landon, at 5:40, after which he went into the perim-eter and began spotchecking the inventory slips. In the up-per perimeter in the hardware department he came acrossone or two mistakes bearing the initials AP, which referredto Anne Postler. He came back downstairs and looked forMrs. Postler. He was informed that she had left and henotified Surendi. He testified he gave the slips on which theerrors appeared to Surendi, and "he took it from there."According to the testimony of Surendi, who was a mer-chandise supervisor, and was in charge of the inventory attheWillimantic store on this occasion, Zenowitz found amistake while Surendi was inventorying in the luggage de-partment, and called Surendi to the perimeter, where heshowed him the merchandise and the slips that did notbalance. Surendi testified that he made the correction andthen he sent Zenowitz to get Mrs. Postler. Zenowitz re-turned without her, stating that he could not find her,whereupon he and Zenowitz continued to check the perime-ter, and found a few more mistakes and went to look for her,at which time they ascertained that Mrs. Postler had leftwith Shirley Landon a little before 6, and as they left, Mrs.Postler made a statement "You ain't heard the last of this.We'll be back."44 Shirley Landon was alleged in the complaint to have been dischargedbecause of her union activity.She did not appear at the hearing, and thecomplaint was dismissed with regard to that allegation FRANKLIN STORES CORPORATION57Surendi identified five documents as the inventory slipsthat contained the mistakes which he and Zenowitz correct-ed. He testified that he identified them by his initials on theslips, and that he had Surendi initial the corrections thatthey made. The first of the five slips shows one item crossedoff,with noinitials.Another item, six units at $19.99 perunit, is crossed off, with theinitialsof Surendi, and belowit is written five units at $19.99. On the second exhibit anitem of three units at $2.99 is crossed off, and below it iswritten two units at $2.99. The crossed off item is followedby an initial that looks like M.O.E. The third slip containsone line crossed off, five items at $27.99, and written on thebottom of the list are four items at $27.99. Also there is oneitem at $1.99, one at $15.99, one at $16.98 and another item,which is obscured by the court reporter's stamp, and cannotbe read, all crossed off, and with the initials M.O.E. orM.O.C. and Surendi's initials written after it. On the fourthslip nothing is crossed off, and no initials appear. And onthe fifth slip two items are crossed off, one, six units at$19.99 and the other, five units at $19.99, and two items arewritten, both, four units at $19.99. These are initialed by theM.O.E. initial on one side and Surendi's on the other. It isnotable that each of the items in which there was allegedlya mistake was a reduction of one rather expensive unit fromthe count.The next morning when Mrs. Postler came to work tocomplete the inventory, Surendi met her at the door andwould not permit her to enter the store. He told her that shewas suspended and that she should see the store managerthe following day. Surendi immediately told Korn of theactions he had taken. Kom called Barclay early Mondayand told him to tell Postler, when she came to the store, thatshe was suspended until Kom could investigate. WhenKom next came to Willimantic he told Barclay to leavePostler suspended until he had had a chance to complete hisinvestigation.What investigation he had in mind is notdisclosed. Barclay put Postler on vacation, which was dueher. At the end of her vacation she contacted Barclay whotold her that she was discharged because her work wasunsatisfactory. She asked whether it took 3 weeks to find outthat she was unsatisfactory. Barclay stated that he had beentold by New York to discharge her.I conclude that Mrs. Postler was discharged because ofher union activity. She testified without contradiction thatin past years she hadassistedin the inventory a number oftimes, and that she and other employees had made mistakes,that she had found mistakes made by other employees, andthat no reprimands had ever ensued therefrom. She did notdeny making the mistakes attributed to her on this occasion,but there is no way for her to have known anything aboutthem,since shewas never permitted in the store after theyhad allegedly been found. It is clear that Respondent madeno investigation of the inventory taking, and under the cir-cumstances, it appears that the mistakes could equally wellhave been that of employee Lawson, her companion in thecount, if, in fact, there were mistakes. However, in view ofthe testimony and the exhibits with regard to the mistakes,I find that there is considerable question about them, too.If I believe Surendi that each of the mistakes was initialedby him and counter-initialed by Zenowitz, only two of thefive exhibits were mistakes involved in this incident. If Iwere to accept the testimony of Zenowitz, only one or twomistakes were found by him at all, although Surendi testi-fied that he and Zenowitz went back and found severalmore. I am assuming that the M.O.E. initial is that of Ze-nowitz, although he identified himself on the witness standas Arthur Zenowitz and it is difficult to see how M.O.E.becomes A.Z. In addition, the type of correction made onthe four inventory tickets that display a correction revealsa reduction of one expensive item in each case. It appearsthat it was not uncommon for expensive items to be takenout of stock after the count was made, and the inventoryslips changed. Zenowitz's testimony appears credible thathe found one or two mistakes in all. Whether these mistakesare attributable toMrs. Postler was apparently exploredneither by Respondent at the time nor by any party at thehearing, yet without more Surendi determined to suspendMrs. Postler from further work on the inventory. Postler'stestimony was not contradicted that mistakes on prior in-ventories had been made by her and by others without anyrepercussions whatsoever. Some other factor would appearto have been at work in this instance. Respondent wouldhave us believe that the added factor was the early depar-ture of Mrs. Postler on that Saturday. Respondent deducesthat she departed some minutes before her normal quittingtime upon being asked to take Shirley Landon home. Mrs.Postler admits that she left early, but stated that it was onlya minute or two before 6 when she departed. According toZenowitz's testimony, he discharged Shirley Landon at 20minutes to 6, thereafter went to work checking the inventoryin the hardware section, found a mistake, called Surendi'sattention to it, and then set out to seek Mrs. Postler. Itappears improbable that all of this could have taken placein a very few minutes, and I believe it is much more proba-ble that Mrs. Postler's estimate of a minute or two before6 is more nearly correct. At any rate, Mrs. Postler testifiedwithout contradiction that she and other employees hadbeen permitted to leave a few minutes before their normalquitting time under various circumstances in the past, with-out being disciplined before. Again we seek a distinguishingcharacteristic and it may be Postler's statement that theRespondent had not heard the last of the matter of thedischarge of Miss Landon, which I think can safely be as-sumed was considered by Respondent to be a reference tounion action .5 I conclude that the suspension by Surendiresulted from Mrs. Postler's union activity, probably toppedoff by her "threat" that Respondent had not heard the lastof the discharge of Miss Landon.During the several weeks between the suspension ofMrs. Postler and her discharge, it is apparent that no investi-gation was made into the circumstances of the alleged in-ventory mistakes. Korn and Barclay had a conversation, asa result of which, according to Barclay's testimony, it wasdecided that the suspension would be converted to a dis-charge because of the unsatisfactory work of Postler sincethe union campaign began. Specifically, according to Bar-tStoreManager Stanley Barclay testified that"any timeIdid anything,everybody would say, oh, it's because I'm in theUnion." 58DECISIONSOF NATIONALLABOR RELATIONS BOARDclay, Postler's work became unsatisfactory in that she spentan inordinate amount of time talking to other employees,and to union representatives in the store on company time,and that she did not timely prepare inventory order listsreferredto byRespondent as laundry lists.It does not ap-pear that the latter fault was of such magnitude that it, atany time, led to a reprimand, but Respondent would haveus believe that it was one of the prevailing reasons for theconversion of the suspension to discharge.Respondent didnot show, except for the testimony of Cehelnik, which I havediscredited,that Mrs. Postler engaged in any union organiz-ing activities on company time.Respondents position inthat regard is unsupported.It is clear that Beaulieu wassuspicious of her conduct and watched her closely duringthe period of union organization, but he was able to testifyto no union activities on her part on company time. I con-clude that the reasons given for the discharge are pretextual,and that the real reason for the discharge was Respondent'saim to rid itself of the girl who was probably the leadingunion adherent in its store. I find that the discharge violatedSection 8(a)(3) and (1) of the Act, and I shall recommendan appropriate remedy therefore.BiaggioMangano:Mangano was a clerk in the hard-ware department under department manager Bealieu. Hehad worked in that capacity since 1969, starting as an eve-ning employee, and then had shifted to daytime work.When Posstler was suspended Beaulieu asked Mangano towork her evening shift for 2 weeks,and Mangano agreed.In the second week in July Barclay was informed thatPostler's suspension was to be converted to a discharge, andhe thereupon informed Mangano that the night work wouldbe permanent. Mangano declined to work nights, whereup-on Barclay told him that he would have to lay him off. Thenext day, however, Barclay asked Mangano if he wouldwork 2 nights a week. Mangano said he would think it overand let Barclay know. Mangano then had a conversationwith department manager Beaulieu and agreed with him towork 2 nights a week. Beaulieu so informed Barclay, whoagreed and told Mangano so. However,the next day, Bar-clay again approached Mangano and stated that there wasa misunderstanding, and that he would have to work 3nights and not 2. Mangano declined to work 3 nights a weekand was discharged on July 17. Mangano testified that at hisdischarge he asked Beaulieu if he was being laid off becauseof his refusal to work nights, or because of his union sympa-thies, and that Beaulieu replied that he thought it was be-cause Mangano was prounion.Mangano's union sympathies were well known. Beau-lieu testified that he was one of the two employees in thehardware department whom he saw wearing union buttons,the other being Postler. Mangano also testified that when hefirst started wearing a union button,Manager Beaulieupointed to the button and said "that doesn't help mattersout." Beaulieu testified on the contrary that Mangano askedhim whether he thought management and the Union wouldget together, and that he replied that he did not know, andasked Mangano what he had to gain out of wearing a but-ton. The General Counsel contends that this exchange con-stitutes a warning by Beaulieu to employees about wearinga union button and violates Section 8(a)(1) of the Act. FromBeaulieu's demeanor at the time he testified concerning theconversation, I conclude that Mangano's version of the ex,change is correct, and I credit it. However, I creditBeaulieu's report as to the question by Mangano that pre-ceded his statement. I do not find it coercive. I believe thatBeaulieu was, in effect, answering Mangano's question withthe suggestion that the display of the union buttons by theemployees was liable to make it harder for the Union andthe Employer to get together. I consider that this is a state-ment of Beaulieu's personal opinion in the matter, whichwas asked by Mangano, and did not constitute a threatagainst employees or specifically against Mangano. I shallrecommend that this allegation be dismissed.Mangano also testified that store manager Barclay stat-ed that when he saw Mangano's union button, "of all peopleI least expected you to be wearing a button." This was notdenied by Barclay, nor is it alleged to be a violation. Howev-er, I think it provides the key to my conclusion with regardtoMangano. I think that Barclay was speaking the simpletruth.Mangano, on the witness stand, did not appear to bea militant type of person, nor one who would be interestedin rocking the boat in which he was riding. It is notable thatwhen Postler was taken off the task of getting coffee for thedepartment, it was Mangano who was appointed to that joband continued doing it until his discharge. I acceptRespondent's explanation of the need to have more person-nel working on the evenings rather than through the day,especially in view of the fact that two of the clerks were nolonger employed by Respondent. Mangano's insistence thathe would work no more than 2 evenings a week in place ofthe 3 evenings a week previously worked by Mrs. Postler,was, I am convinced, the cause of his discharge. It is clearthat the Respondent made every effort to go along with himand to convince him that he should work the additionalevenings. There is no evidence that the Respondent had anyreason to believe that Mangano would refuse to work 3evenings a week. He was originally hired to work evenings.I reject his testimony that Beaulieu told him when he wasbeing laid off, that he thought it was because he was proun-ion. Ido not believe that Beaulieu thought so, and I do notbelieve that he said so. Whatever he said, in response toMangano's statement that he suspected that his union activ-ity was the reason for his layoff, I believe that Mangano didnot hear correctly .6Accordingly, I conclude that the General Counsel hasnot proved by a preponderance of the evidence, that Man-gano was discharged in volation of Section 8(a)(3) and Ishall recommend that the allegation be dismissed.Deborah Johnston:Deborah Johnston had been em-ployed in the toy and layaway sections for a number ofyears, and was apparently the senior girl in the layawaysection. She was known to Respondent as a union partisan,almost from the beginning of the union campaign. She heldmeetingsat her home and wore a union button. At a meet-ing of employees in June 1971, Johnston challenged DistrictSupervisor Kom to call in the union people outside anddebate with them, or to meet them at the union hall anddebate with them. The challenge was not accepted. Accord-ing to Johnston's testimony, which I credit, when she firstwore a union button her supervisor, Florence Lee, suggested6On the witness stand Mangano testified that his hearing was poor. FRANKLIN STORES CORPORATION59that she should take it off or she would more than likely befired. This was denied by Mrs. Lee, whom I do not credit.Mrs. Johnston testified that Assistant Store Manager Engel-son told her in October that he was shocked to hear that shehad anything to do with union activity. Engelson's versionof the statement was that Johnston asked him what affecther being in the Union would have upon her job, to whichhe replied he did not know anything about it, that her deci-sion was her own. I do not believe either version of thisincident, and I make no finding with regard thereto. I agreewith Respondent that it is highly improbable that Engelson,in October, would profess to be shocked to hear that John-ston was engaged in union activity. There could have beenno one in the store, I think, at that time unaware of herunion adherence. One the other hand, I can no more con-ceive of Johnston at that stage in the campaign, stoppingEngelson on his way through the store to ask him whataffect her union membership would have on her Job. By thistime the General Counsel had already issued a complaint inthe matter alleging that nine individuals had lost their jobsbecause of their union adherence. Mrs. Johnston was hold-mg union meetings at her home, and I do not believe shewas unaware of the filing of the charge or the attendantcircumstances. She did not impress me as being a naiveperson in any regard. That there was an exchange, I do notdoubt, but I find no credible evidence to support the allega-tion of the General Counsel, and accordingly, I shall recom-mend that the complaint, insofaras it allegesthat Engelson"created the impression of surveillance" by this incident, bedismissed.Johnston testified that in the latter part of October,Supervisor Lee asked her if it was true that she held unionmeetings at her home, to which Johnston replied in theaffirmative. Johnston added, on cross-examination, thatMiss Lee told her that it would not be to her advantage toassociate with union organizers. Manager Lee denied mak-ing the statement or asking this question, but admitted thatshe had had a number of conversations with Deborah John-ston concerning the Union. In each of these instances, ac-cording to her, Johnston asked her how she felt aboutunions and she replied that they could be bad, and shewanted no part of them. Mrs. Lee went on then to say thatJohnston would urge her to attend the meetings, and shedeclined. I find that Lee asked Johnston if it was true thatshe held union meetings at her home, and that Johnstonadmitted that it was true and invited Lee to attend them. Ibelieve that her testimony that Lee told her it would not beto her advantage to associate with union organizers was alight misquotation, and that what Lee said was that it wouldnot be to Lee's advantage to beseenassociating with unionorganizers in the store. I do not believe Lee's testimony thatJohnston repeatedly commenced conversations asking Leehow she felt about unions. As I have stated above I do notthink Johnston is naive or stupid, and I doubt if she wouldhave asked that question twice.I conclude that although technically Florence Lee in-terrogated Deborah Johnston, asking her if it was true thatshe had union meetings at her home, this interrogation wasnot coercive or otherwise violative of Section 8(a)(1). John-ston made no secret of her union adherence, and was out-spoken, even in the employee meeting with DistrictSupervisor Korn. Lee made no attempt to find outwho elseattendedsuch meetingsor any details concerning what tookplace at them. Johnston testified that fivesuch meetingswere held at her home. In the rather close community ofRespondent's store, it is improbable that there was anysecretabout this, especially in view of the open and publicnature of theorganizingactivities. I believe, under the cir-cumstances of thiscase, that this does not constitute a viola-tion, and I shall recommend that the complaint be dismissedwith regard thereto.Early in November Johnston asked Store ManagerBarclay for a leave of absence from November 13 throughDecember 6, in order to go on a business trip with herhusband. Barclay said that he would check with Kom, be-causeall leaves of absence had to be cleared through him.On November 12 Barclay told Johnston that he would notgive her a leave of absence because the period during whichshe planned to be gone was the busiest time at the layawaydesk, and her presence was needed at the store. She gave,as her opinion, that the refusal to grant her a leave of ab-sence was attributable to her union activity. Barclay merelyshrugged. According to Johnston thereafter,she and Bar-clay had a discussion about the Union dunng the course ofwhich, he asked her why she felt that way about the Union,and at the end of which she asked if she could return to workon December 6 if she reapplied, and Barclay told her therewould be no openings for her.Thereisnoevidence that after herreturn,Johnstonmade any attempt to reapply at Barkers Store. She wasreplaced by another employee during her absence. The rec-ord does not disclose whether thisgirl is stillemployed atthe Barker store.The General Counsel contends that Johnston was ter-minated because of her union activities. I do not so find. Ifind that she was terminated on being told that she couldnot have a leave of absence, and on her determination to goon the trip with her husband anyway. The General Counselfurther contends that the Respondent discriminatedagainstJohnston by refusing in advance to rehire her on her return.However, Johnston quoted Barclay as saying that therewould be no openings on her return, and there is no evi-dence that Johnston ever attempted to ascertain whether, infact, there were openings, or whether there have been open-ings since her return. I find insufficient evidence in supportof the General Counsel's allegation, and I recommend thatitbe dismissed.Ronald M.Beaulieu,Leonard J. Nelson, and 'DeborahA. DunstanWhen Kossar came to the Willimantic store in June,according to his testimony, he chanced upon the fact thatthere were two employees named Nelson working in thehardware department. He inquired of manager Barclaywhether they were related and was told that they were fatherand son, whereupon, if I credit him and credit Barclay, helost his temper, cursed at Barclay, and demanded that hecomply with what he knew to be the Company's rule thatno two persons in the same household should be employedin the same store. At this point, he and Barclay went overthe list of employees in the store and ascertained that there 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere four such combinations,Ronald M. Beaulieu,the sonof Hardware Department Manager Beaulieu,Leonard J.Nelson,whose father worked in the hardware departmentas did he,and Deborah Dunstan,whose mother worked inthe store.In his anger,Kossar demanded that Barclay dis-charge one member of each family immediately,but Korninterceded on Barclay's behalf and secured permission forhim to take a few days or a week to separate the supernu-merary family member so that the store's equilibrium wouldnot be upset.Accordingly,to this Kossar reluctantly agreed.Accordingly,Barclay in each case,selected the child of thefamily combination,and gave them the blue slips whichmeant discharge.This appears on the face of it to be openand shut.Kossar testified that this is a firm rule of theCompany,and that he expects managers to follow the rule,and that he enforces the rule where he finds it to be broken.The General Counsel,however,adduced interesting evi-dence with regard to the rule.In the first place,it appearsthat the rule has, in fact,been in existence over a period ofyears.In the Barkers employee'smanual,which is distrib-uted to newly hired employees occasionally,the rule ap-pears in this form,"the Company does not look favorablyupon the hiring of relatives to work in the store." In adocument entitled,"Manual of Operating Procedures" forBarkers stores,dated June 10, 1970,the rule appears in thisform,"no two members of the same family may be em-ployed in the same store."The testimony of the variousofficers and supervisors of Barkers would indicate that therule is that no two members of the samehouseholdmay beemployed in the same store.Miss Cehelnik, who managedthe shoe department,testified that she had never heard ofthe rule,although she was responsible for the enforcementof Barkers rules.It is clear that at no time in at least the pastfive years,had anyone ever made any move to enforce therule at the Willimantic store.Although the rule is a strictBarkers policy,according to Kossar, the record reveals thatthere are a number of families represented by two or moremembers each in the Wallingford store,and no move hasever been made to enforce the rule there.The Respondent adduced evidence that a fourth per-son, BarbaraCarey,a cashier whose mother worked in thestationery department,was discharged in the latter part ofJune because of the rule.This discharge was not alleged tobe a violation,although it is difficult to see on what basisthe General Counsel draws a distinction.Leonard Nelson testified that he signed a card for theUnion at the home of Deborah Johnston in the presence ofUnion Agent Valsecchi and another union organizer, andhe thought that Anne Postler and Ronald Beaulieu werethere.To his knowledge he never told any managementpersonnel that he had joined the Union.Nelson testifiedthat he wore a union button one day. Nobody ever men-tioned it to him or told him to take it off,and he did notwear it thereafter,although other employees did. RonaldBeaulieu testified that he wore a union button in the storeand once Assistant Manager Zenowitz asked what the wordJuly in the middle of the button stood for. Deborah Dun-stan testified that she never wore a union button,and neverdid anything which would have let the Company know that7There is some evidence that the rule was adopted five years ago.she had signed a union card,which she did in her own homein the presence of her parents.No one from managementever,mentioned the Union to her prior to her termination.Deborah Dunstan testified that when she was dis-charged byZenowitz she asked him if it was because of theUnion,and he said that it was;Zenowitz denied making anysuch statement.I found Zenowitz's testimony for the mostpart credible.In addition,I consider it highly unlikely thatthismanagement-oriented young man, if he were,in fact,privy to a pretextual discharge of this nature, would have sofrankly admitted it to the employee being discharged. Icredit his denial that the statement was made.Of the four employees laid off obstensibly because ofthe "family rule" it can be inferred that two were known toRespondent to be union supporters,although the inferenceis rather thin as to Nelson.There is no evidence to contro-vert the testimony of Barclay and Kossar that the store wasoverstaffed and overbudget on personnel, and it is clearthat, although the rule had not been followed,a rule againstthe employment,of two members of the same family in thestore existed,had been promulgated some years before, andhad, on occasion,in other stores been enforced. While Iconclude that Kossar knew of the union organization whenhe went to the store,and while the evidence that Kossar ineffect threw a tantrum on hearing of the employment ofrelatives raises a suspicion,such suspicion does not consti-tute substantial affirmative evidence that his purpose was todiscriminate against union supporters rather than either en-force the rule or cut down the payroll.There is no evidencethat Beaulieu or Nelson were strong union supporters orthat the Employer had any knowledge that the other twoyoung people caught in the discharge were union supportersat all. I believe an inference that their discharge related tounion activities is too far-fetched for me to reach.Accord-ingly,I find that the General Counsel has not sustained hisburden of proof with regard to the allegations with regardto Ronald Beaulieu,Leonard Nelson, and Deborah Dun-stan,and I recommend that the complaint with regard tothem be dismissed.Mark Cireto:When Respondent's Vice President Kos-sar visited the Willimantic store in June,he took the occa-sion to cruise through the store with District SupervisorKorn. According to his testimony,he noticed a number ofpeople in the shoe department,some of whom asked him forhelp in locating merchandise. He asked Korn where the helpwas, and Korn pointed out two young men standing at theside talking with two young ladies.The young men wereThomas Limanni and Mark Cireto.It is clear that at thistime Miss Cehelnik was not in the store. According to hertestimony, she had left at 5 p.m., her normal quitting timeon Saturday. Limanni was dressed in a white shirt open atthe neck, no tie,and a pair of slacks.Cireto was dressed ina pair of slacks and what he referred to as a Yukon shirt,which is apparently a knit, short-sleeved,sport shirt. Ac-cording to Kossar,he and Korn stood and watched Ciretofor 8 to 12 minutes,talking with the two young ladies.Kossar walked toward Cireto and the young ladies "sort ofdrifted away."Kossar asked Cireto if he worked in thedepartment and whether he was "punched in." Cireto an-swered in the affirmative. Kossar asked where the depart-ment manager was, and Cireto said that she was out.Kossar FRANKLIN STORES CORPORATION61asked whether Cireto thought he was properly attired, andpointed out that he was not wearing the employee identifi-cation badge. Cireto said that he did not know where hisbadge was, and that he knew that he was not properlydressed.Kossar also stated that the department was in astate of turmoil as far as merchandise was concerned; mixedsizes of shoes, unfilled counters, and scattered tables; andthat he confronted Cireto with this fact, which Cireto admit-ment and found on an empty shelf papers, union buttons,and nail files with the name of the Union printed on them.Kossar asked Cireto and Limanni if they knew where thismaterial came from, and was it theirs, or did they know howit got there. They denied ever having seen it before. Kornput the material in his pockets and he and Kossar left thedepartment. Kossar gave Kom instructions to have Ciretoimmediately discharged. Kossar stated that the reason hedetermined that Cireto should be discharged was that hewas not doing his work, that he was not dressed in conformi-ty with the company rules, and that he had been neglectingcustomers while engaging in a personal conversation withthe youngladies.The General Counsel pointed out that the dress rules,which required that male employees wear shirts, ties, andjackets, as well as employee identification badges, are fre-quently broken. The record is clear that stockboys are per-mitted to wear sport shorts when they are working on stockwork, but are expected to wear shirts and ties when waitingon customers. It appears that Cireto and Limanni had hada long historyof failing to wear ties,both according to thetestimony of Cehelnik. Both she and her predecessorCrouch had frequently had occasion to insist that the twoboys wear ties, at least on Saturday. Apparently nowhere inthe store was the rule that employees should 'wear jacketsenforced. Similarly, it appears that it was not infrequent thatemployees would appear on the floor without their employ-ee identification badges. Cireto stated that his badge hadbeen lost for some time, and it appears that nothing hadbeen said to him prior to this occasion, by Cehelnik or anyof the Barker supervisors. According to the testimony ofboth Cireto and Limanni, the store was not busy at the timeof the incident, and there were not 8 to 12 customers millingaround as described by Kossar.The understanding of Cehelnik of the store rules wasthat employees would be warned twice about breaking theemployee rules, and on the third occasion could be dis-charged.When she was given instructions by Korn, atKossar's orders, to discharge Cireto she declined to do so,and contacted her division manager, who was not normallyat the store. He gave her instructions to give Cireto a warn-ing, and talked to Cireto himself over the telephone. WhenKom learned the following week that Cireto had not beendischarged, he contacted the Meldisco supervisor and insist-ed that Cireto be discharged, whereupon the supervisor ad-vised Cehelnik to fire Cireto and she did so.I do not believe Kossar's testimony that the conversa-tion between Cireto and the girls lasted from 8 to 12 minuteswhile he stood and watched. Cireto testified that it lasted 4minutes. It is unbelievable to me that Kossar, standing in adepartment full of people, at least three of whom in a minuteasked him for help, would have simply stood and watchedfor 8 to 12 minutes. Kossar attempted in his testimony toput the incidentin itsworst possible light to justify hisinsistance on the immediate discharge of Cireto, rather thanfollowing the normal course of reprimanding him. Whilethere is evidence that on another occasion Barclay had spo-ken to Cireto and a female clerk in the perimeter, and toldone of them to go on the floor, there is no evidence thatKossar knew anything of it or that it had anything to dowith the discharge which clearly resulted from this one inci-dent.The General Counsel urges that the real reason for thedischarge was the fact that Cireto was a union advocate andhad been reprimanded by Cehelnik for talking to Green inthe department shortly before this occasion. The incident inquestion resulted from one of Green's perambulationsthrough the shop. Cireto testified that he stopped and askedGreen how he was doing because he recognized him as aformer employee. They spoke for a minute or two whileBarclay stood nearby watching. Later, according to Cireto,Cehelnik came to him and told him that if he was evercaught "affiliating" with the Union again, something couldpossibly come of it, he could possibly be terminated. Ac-cording to Cehelmk, what she said was that Cireto shouldnot spend time talking to the Union on company time, andCireto told her that he was not talking about the Union. Shedenied any threat that she could or would have Cireto fired.I do not find Miss Cehelnik particularly credible. However,I believe that what she said was, in effect, that Cireto shouldstop talking to the union agent on company time or he mightbe fired. This is alleged by the General Counsel to be aviolation of Section 8(a)(1). I think it is no more than awarning which management had a right to make under thecircumstances,and I shall recommend that the complaintbe dismissed with regard to this incident.With regard to the discharge, however, I believe thatCireto was discharged because he was known to be a unionadherent, and because Kossar attributed the union mate-rials that he found on the shelf in the backroom to Cireto.Itmust be recalled that Kossar had already, on the sameday, threatened to discharge Mrs. Postler for distributingunion buttons in the store. I believe that the failure of theRespondent to follow its normal course of discipline of anemployee for the breach of the rules gives rise to an infer-ence that the breach of The rules was not the actual causeof the discharges, especially under the circumstances herethat the rules had not been strictly enforced in the past, andthere is no indication that anyone had ever been dischargedfor any of the reasons alleged by Kossar to have entered intohis thinking. I do not credit his testimony that the unionactivities that he attributed Cireto had nothing to do withthe discharge. I find that Cireto was discharged because ofhis suspected union activities, in violation of Section 8(a)(3)and (1) of the Act.Paulette N. Lucas:The Ladies' ready-to-wear depart-ment was under the supervision of Muriel E. Miner, a ladywho had once been in show business, and a member of twounions in New York City. Her feelings, apparently, areambivalent with regard to unions. She testified that she hadattempted to remain neutral during the employees' organiz-ing campaign, although her sympathies and loyalties werefor the Employer. One of the employees, Paulette Lucas 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDHaines,8 testified that she had a conversation with Mrs.Miner and Mrs. Blanche Hooker, Mrs. Miner's assistant,during the course of which Mrs. Miner told her that DebbieJohnston and Miss Lucas were suspected of being unionorganizers and soliciting on store time. Mrs. Miner suggest-ed that Miss Lucas and Mrs. Johnston not be seen togetherin the store, and that others were watching her. At a latertime, according to Mrs.Haines,Mrs. Miner asked her if shehad a union card.Mrs. Hainesdid not trust Mrs. Miner andtold her that she had not because there was not a union.Mrs. Miner then asked her if she could get her one of thoselittlewhite cards, apparently referring to a union card.On or about May 21, according to Mrs. Haines, Mrs.Hooker called her into the office and told her that she wasinstructed by a supervisor, who she did not name, to givethe supervisor Mrs. Haines' membership card to the Union.Mrs. Haines made the same answer and was quite upset andasked why she was being singled out. She asked if she couldgo to Supervisor Korn. Miss Hooker said that Mrs. Haineswas not to leave the department or talk to anyone about it.Mrs. Haines immediately left the department and went toBarclay's office where she confronted Barclay and Korn.She asked Barclay who told him that she was a union organ-izer.He said that he would not give her that information,but he had heard that she had been active. She asked himat that time for a transfer to another department, and hesaid he would see what he could do. At this point Mr. Komlectured her about the Union stating that the managerwould no longer be in control if the Union came in, andstating that union agents all drove Cadillacs. He criticizedBob Green and pointed out that the union agents were notpermitted to solicit in the store. Korn questioned Mrs.Haines about Mrs. Miner, but Mrs. Haines said nothingabout her.Early the next morning, according to Mrs. Haines, shehad a telephone call from Mrs. Miner, who was upset andasked her what she had told Barclay and Korn the daybefore. Haines answered that she went in and told them thatshe was sick of being harassed about the Union, and she wastrying to find out who was "hassling" her. Miner askedwhether she told them any names and she said that she didnot.Miner then said that Mrs. Haines had no right to goover her head, and told her that except for the fact that Mrs.Miner liked her, Mrs. Haines would not be working. Shortlyafter this telephone call, Mrs. Haines called Barclay at hishome and told him of the conversation with Mrs. Miner,and again asked for a transfer. She stated that Barclay askedher about the union card again and said that he would takecare of it Monday morning. The next morning she againasked Barclay for a transfer and he said he would take careof it, but he never did. On May 25, 2 days later, Mrs. Hainescalled Mrs. Miner and told her that she was quitting. Mrs.Miner appeared distressed and just hung up. Mrs. Hainestestified that she quit because she could not stand the har-assment. She was working two jobs at the time and wasbeing driven crazy. She also informed Barclay that she was8MissLucas, afterthe incidents involved herein,but before the hearing,married.Her name is now Paulette Haines.9Mrs. Haines testified that Mrs. Miner encouraged the girlsto join theUnion and asked her anyquestionsabout it, that she was very "gung ho"for it, but did not want to jeopardize her job.quitting. She has not been back to the store since.On cross-examination Mrs. Haines testified that theadvocacy of the Union by Mrs. Miner, to which he referred,consisted of Mrs. Miner calling the girls together and saying"I don't want you girls to overtly commit yourselves, but ifyou are for the Union I will not, hold it against you." Onanother occasion she heard Mrs. Miner giving Green in-structions how to get to her home. She also testified thatwhen Deborah Johnston would try on clothes during herbreak, Mrs. Miner would openly suggest that she was for theUnion, and encourage the employees to work for it becauseshe sympathized with their reasoning in wanting a union.Mrs. Miner testified that everyone in the store musthave known her stand on unions, that she did, in fact, tellher employees that it was a matter of their own conscienceswhether to join the Union or not, and she would never holdit against them, but they were not to work for the Union oncompany time. With regard to her telephone call to Mrs.Haines early on a Sunday morning, she testified that shehad been informed by Mrs. Hooker that the girls in thedepartment were upset because Paulette Lucas had gone tothe manager's office. She testified that she was on vacationat the time, but she was afraid of her department fallingapart in her absence. Accordingly, she called up Mrs.Haines and told her that the girls were upset because shewent to the office and they were afraid of what she wassaying. Mrs. Haines assured her that she did nothing to hurtthe girls, and that they should know it, and this concludedthe conversation. Mrs. Miner then called Mrs. Hooker andtold her to tell the other girls that everything was all right.She testified that she had no further conversation with Mrs.Lucas until she called a couple of days later and said thatshe was quitting. Mrs. Miner was a little shocked that Mrs.Haines had quit in the middle of the union campaign, butsaid nothing more.The General Counsel contends that Mrs. Haines wasconstructively discharged by the harassment of Respon-dent. The harassment to which he refers he spells out as the"continuous pattern of harassing tactics directed at Hainesby constant interrogation as to a union card." It is clearfrom the record that Mrs. Haines is a very excitable woman,and that she was very suspicious of Mrs. Miner because shecould not believe that Mrs. Miner was sincere in her supportof the employees' organizational attempt. I believe that Mrs.Miner understated the extent to which she encouraged heremployees to join the Union. I believe that she spoke quitefreely to her employees assuring them that she would nothold it against them if they supported the Union, but advis-ing them to be careful in their support, not to breachmanagement's rules with regard to solicitation on the sellingfloor during working hours. I find that, in fact, Mrs. Minerwarned Mrs. Haines that she and Deborah Johnston, whoapparently frequently visited the women's ready-to-weardepartment on her break time, could cause comment be-cause of their protracted discussions and that supervisionwas on the alert for union activities undertaken by employ-ees on company time. I find it incomprehensible that Mrs.Miner would have pressed Mrs. Haines to get a union card,especially in view of the fact that Mrs. Miner apparentlyspoke to Green and other union representatives when theycirculated through the store, and could very easily have FRANKLIN STORES CORPORATIONgotten a card from one of them if she had been so inclined.I do not credit Mrs. Haines that Mrs. Miner asked her toget a card, but I think that she, in her state of excitement,misunderstood something that Mrs. Miner said to her.Mrs. Miner obviously runs her department with an ironhand, and permits no interference in so doing. It is onlynatural that a nervous and excitable person such as Mrs.Haines would be in fear of Mrs. Miner, particularly if shemistrusted her, as she testified that she did. Mrs. Hainestestified that Blanche Hooker, who was Mrs. Miner's assist-ant, came to her and asked for her union card. Mrs. Hookerwas not called to testify, so this testimony goes uncontro-verted. That makes it no more comprehensible. There is noexplanation why, with all of the known union adherents inthe shop,managementshould have had such a desire to seeMrs. Haines' union card, or for that matter, any employee's.I think it much more likely that Mrs. Hooker asked Mrs.Haines for a union card, which is consistent with the testi-mony of Haines and of Mrs. Miner that Mrs. Miner, ineffect, urged the employees to sign union cards.10 Appar-ently acting solely on the deductions that she had drawnfrom Mrs. Miner's warnings to her and from Mrs. Hooker'srequest for a union card, Mrs. Haines went to Barclay'soffice where she confronted Barclay and Korn. She knewthat she was not only ignoring a direct order of Mrs. Hook-er, but that she was going over the head of Mrs. Miner,something it appears Mrs. Miner never permitted. She wasobviously in a state of nervous excitement when she con-fronted Kom and Barclay, and demanded to know whythey suspected her of being a union organizer. According toher testimony Barclay rather honestly said that he hadheard that she had been active in the Union, and Korn gavewhat appears to have been the set speech that he gave anyemployee when he had an opportunity, running down theUnion, pointing out the highsalariespaid to union organiz-ers and deprecating the effect that a union might have onthe store, none of which I believe to be violative of Section8(a)(1).When Mrs. Haines demanded that she be transfer-red because of her fear of Mrs. Miner, probably augmentedby the fact that she knew that Mrs. Miner would be angrywith her for going to Barclay's office, Barclay temporizedwith her and told her not to worry.As might be expected Mrs. Hooker immediately calledMrs. Miner when Haines went to Barclay's office, and Mrs.Miner was angry, as could be expected, and attempted im-mediately to reach Mrs. Haines. By the time she reached herthe following morning, Mrs. Miner was apparently appre-hensive that Mrs., Haines had told the top managementabout the participation of Mrs. Miner in the union organiz-ing and what employees had joined the Union, all of whichled to a stormy telephone conversation, and added to Mrs.Haines' unease about her position at the store. Under thesecircumstances she again contacted Barclay in an attempt toget transferred, and when he failed to transfer her, shewalked out of the store and went to work full time for theother employer for whom she had been working part time.10 There is no evidence that Mrs. Hooker had any supervisory characteris-tics, even though she was denominated Mrs. Miner's assistant. It appears thatinMrs. Miner's absence Miss Hooker was required to contact Mrs Minerby telephone before taking any sort of personnel action, or in the event ofany untoward happening at the store63Itmay well be that to a person of Mrs. Haines' temper-ament, the incidents recited above were intolerable, but I donot believe that they were of such a nature that her resigna-tion should be termed a constructive discharge. Surely Re-spondent has no reason to believe that Mrs. Haines wasbeing harassed, and indeed, I believe that very few peoplewould have felt harassed by what had taken place. Mrs.Miner's attempt to encourage and protect her employees intheir union activities was completely misread by Mrs.Haines, and the normal warnings against solicitation duringworking time were taken by her to mean something morethan they, in fact, constituted. The telephone call betweenMrs. Miner and Mrs. Haines was completely the result ofMrs. Haines' own almost hysterical reaction the day beforewhen she went to Barclay's office, and while it may haveadded to her unease, is scarcely attributable to Respondent.I conclude that the General Counsel has failed to show thatMrs.Haines' resignationwas forced upon her byRespondent's actions in any regard, and I shall recommendthat the complaint be dismissed insofar as it is so alleged.Alice Souza:Alice Souza testified that in August 1971,she was employed as the head cashier at Barkers Walling-ford store. Her manager was Jerome Sternberg. Sometimein that month Sternberg told her that he had been told thatthe Union was trying to organize at the Willimantic store,and they would be coming to the Wallingford store talkingto different employees. He inquired of her what her feelingswere about the Union, and whether her husband belongedto a union. She told him she did not know much aboutunions, and had nothing to say at the time. Sternberg sug-gested that she talk to her husband about it and made itclear to her that the Union would never get into Barkers,and that there was nothing that the Union could do forher. I tAfter her conversation with Sternberg, Mrs. Souza ap-proached Ray Trementano, the manager of the hardwaredepartment, and asked him if he knew anything about theRetailers' Union that Sternberg had spoken about. Tremen-tano said he knew about the Union and that it was a goodone.Mrs. Souza asked him if he could contact the Unionto come and talk to the employees, and he said that hewould do so. About a month later, on September 16, accord-ing to Mrs. Souza, she had a fellow employee prepare a listfor the purpose of inviting people to a Tupperware party,and had left the list on the courtesy desk. When she cameback the list was gone and she got the impression thatSternberg had it. She entered his office and he told her thathe understood that there was some union business going onin the store, and that he'expected her as a department headto give the names and information about the Union. Shesaid that she would not do this because she worked with thegirls for almost five years and could not betray them. Thenshe went on to tell Sternberg that she understood that hehad taken her Tupperware list and believed that it was forthe Union. Sternberg answered "yes," and she demanded toknow why he took her list, why didn't he approach herdirectly, there was no secret. She went on to complain aboutpeople listening in on her telephone calls, and about Stem-berg asking fellow employees what she and Trementano11Sternberg denied this conversation in its entirety I credit Mrs. Souza'stestimony in this regard. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDtalked to them about in conversations in the store.Accord-ing to her,Sternberg denied doing any of these things andtold her to be quiet.She argued with him and he told herthat there was going to be a housecleaning in the store andthatMr.Wolfe was at the head of the list with his family.She told him that he could not run the store without Mr.Wolfe,the assistant manager,because he had to ask Mr.Wolfe everything that went on before he could do anythinghimself.She ended up testifying that Sternberg told her thatif he caught her or Trementano talking Union or passing outunion cards he would personally pick them up bodily andthrow them out of the store.Mrs. Souza testified that on the following day,Septem-ber 17,Sternberg again asked her to give him informationof the union activities and names of the employees engagingin them.She told him that she refused to do that,and gotinto an argument.She quoted him as making improper andlewd suggestions to her,and she told him to stop talking likethat. In the course of the argument he said he was going todo something about it and she said she was going to dosomething about it,too, and she walked out and punchedthe timeclock,and quit.On cross-examination Mrs. Souza testified that therehad been no union activities in the store prior to her dis-charge.Confronted with her affidavit,however,she admit-ted that she stated in her affidavit that she and Mr.Trementano had contacted the Union and had been con-tacting employees about the Union several months beforeher discharge in September.She also testified on cross-ex-amination that in an unemployment hearing before thehearing in this instant case,she had testified under oath thatshe resented being questioned about the Union by Stern-berg because she had nothing to do with the Union. Sheexplained that she,in fact,had nothing to do with the Un-ion. She had been talking to employees outside the storetrying to find out about the Union,but no employees knewanything about it.After Mrs.Souza punched out she left the store. Some-time later her husband called the store and arranged withSternberg to have her termination papers and check ready.When she and her husband came to get it in the earlyafternoon,they had a conversation outside the store withSternberg and Kom.Sternberg told her that her job wasavailable if she wanted it, and she said that she did not thinkthat they could work very well together and did not wanther job back.She discussed with Kom a grievance that shehad with him because he had allegedly been instrumental in"quashing"a warrant or a complaint against some otherperson against whom she had sworn out a warrant sometimein the past.As I stated above Sternberg denied the conversationattributed to him on August 15. With regard to the Septem-ber 16 incident he testified that Souza came up to him oneafternoon and accused him of taking her Tupperware listthat she had left at the courtesy desk.He denied havinganything to do with it, to which Mrs. Souza said"Yes youdid, you know that it was a union list,and therefore youtook it."He again denied it, stating that he did not knowanything about a union or a union list. He also testified thatthis is the first that he knew of the Union being mentionedinWallingford.The following morning,he testified,Mrs.Souza accused another employee of taking a bus schedulethat she had left on the desk. He remonstrated with her andtold her that she should not make unfounded accusationsagainst people. At this point, according to Sternberg, Mrs.Souza got very excited and upset and started yelling andscreaming, and accused him of trying to make a case be-cause he thought that she was involved with the Union. Heagain denied knowing anything about the Union and shelost her temper and yelled at him some more, and ended upsaying "you don't want to have a cashier, you want an asswiper; I quit." And she did so. The last statement is the onlypoint at which the two accounts converge.I believe that the truth lies somewhere in between thetwo accounts. I believe that Mrs. Souza was probably in-strumental in getting the Union in the first place, and Ibelieve that she was afraid that her activities with regard tothe Union would be known to management. I further be-lieve that Sternberg had reason to believe that the unionorganization would ultimately reach the Wallingford store,and that he instructed her as head cashier that if unionorganizers came into the store and interfered with employ-ees at work, she was to call for help and have them ejected.I believe that she took this as a threat to her, or as a hintthat her union activities were known. Later whenshe missedthe Tupperware list 12 she suspected that she was undersurveillance by the manager. I believe that she lost her tem-per and accused Sternberg of taking the list, which he de-nied.Thereafter, the following day when she accusedanother employee of taking the bus schedule off the courte-sy desk, Sternberg remonstrated with her and she lost hertemper again, and ended up quitting. I believe that sheembroidered the incidents in her testimony, and that she isfundamentally an unreliable witness. Since there is no otherevidence in support of the allegations with regard to herdischarge, I find that the General Counsel has not sustainedhis burden of proof, and I recommend that the allegationwith regard to her discharge be dismissed. I also recommendthat the 8(a)(1) allegations of the complaint dealing with hertestimony, first that Betty Surendi engaged in an act ofsurveillance, second, that store manager Sternberg instruct-ed her to spy on the union activities of her coemployees, andthird, that he threatened her with bodily harm and dischargeif she engaged in union activities, should all be dismissed forfailure of proof. The allegation that Sternberg interrogatedMrs. Souza about her position regarding the Union is sup-ported and clearly violates Section 8(a)(1) of the Act.The Independent 8(a)(1) AllegationsThe General Counsel contended that Respondent vio-lated Section 8(a)(1) by keeping employees under surveil-lance by the use of a camera, referring to the incident aboutMay 21, when Supervisor Wilstein attempted to take a pic-ture of business representative Green as he walked throughtheWillimantic store. As I found above, the evidence thatthere was an employee in the picture is not supported. I donot think it makes any difference. In the first place, it is notunlawful for an employer to engage in surveillance of union12 It is not at all clear from Mrs Souza's testa.. any that the alleged Tupper-ware list was actually nota listthat she was preparing for the Union. FRANKLIN STORES CORPORATIONorganizers on the selling floor of a retail store,13 because theEmployer has the right to lawfully prohibit such incidentsaltogether, and surveillanceis a lessrestrictivemeasure toprevent intrusion on an employer's effort to carry on hisbusiness.With the same rationale, I do not see that it wouldbe unlawful to take a picture of an employee talking to aunion agent on the floor of the retail store in direct breachof the Employer's rules against solicitation on the floor ofthe store. Accordingly, I recommend that the complaint bedismissed with regard to that allegation.Mrs. Donahque Guerraz testified that she was asked byMrs. Miner to remove her union button on the first day thatshe wore it. Mrs. Guerraz testified that everybody was veryexcited because it was the first day they all put their unionbuttons on, and it was also the first day that Korn came tothe store. She said that her manager asked her to remove thebutton because it was upsetting to Mr. Korn. Mrs. Guerrazdid not remove the button, and nothing ever happened.Deborah Johnston testified that her supervisor, FlorenceLee, about the same time, similarly told her to take off herunion button, and said that she could be fired for wearingit.Mrs. Lee denied these allegations. However, I credit bothemployees that thestatementswere made as reported. I donot credit Lee's denial, especially coupled with her denialthat she ever saw Deborah Johnston wear a union button.Mrs. Miner did not deny the testimony of Mrs. Guerraz.14I find that Respondent violated Section 8(a)(1) by thesesupervisor's instructions to employees to remove their unionbuttons.The General Counsel alleged interrogation by Supervi-sor Korn on or about May 21. The only evidence that I findthat might have relation to this allegation is the visit by Mrs.Haines to Barclay's office on May 21, in which Korn deliv-ered his opinion of the Union, but there was no suggestionof interrogation in Mrs.Haines'testimony. Accordingly,this allegation must be dismissed.The General Counsel alleged that on or about May 24Barclay gave the impression of surveillance to employees.At the close of the General Counsel's case, the GeneralCounsel stated that the allegation related to an interroga-tion by Barclay in which he stated that he knew that anemployee had signed a union card. However, there is nosuch interrogation alleged on or about that date, and I findnothing in,the transcript to support the General Counsel'sallegation, so I shall now dismiss the allegation.The General Counsel alleged surveillance in the evi-dence of management officials looking through the windowat employees talking to union officials outside the store; Idealt with this above. It is my opinion that this does notconstitute a violation of the Act, under the circumstances ofthiscase,and I recommend that this allegation should bedismissed.The General Counsel alleged that toward the end ofSeptember Wallingford Store Manager Sternberg instructedthe employees to organize a campaign to request the returnof their union cards. The incident referred to is found in thetestimony of employee TenEyck that he and other union13G. C Murphy Co,171NLRB 370.16The complaint alleges two incidents of interrogationby MrsMiner Therecord reveals only one, that testified to on cross-examinationby Mrs Guer-raz. The complaint must be dismissed with regard to the June 14 date alleged65supporters suspected that information concerning the unionorganization was getting to management's attention, and hedetermined that he would attempt to ingratiate himself withManager Sternberg, and find out the source ofmanagement's information.With this in mind, TenEyckwent to Sternberg and told him that he needed his job andwould do anything to keep it, whereupon Sternberg askedhim if he wanted to get his union card back, and asked himto go around and tell the other employees his feelings aboutrevoking his card from the'Union. Sternberg especially toldTenEyck to speak to two employees, Chris Samuel andTommy Martino. On a couple of occasions thereafter Stem-berg asked how he was doing. TenEyck answered that noth-ing was happening. On cross-examination he testified thathe had been discharged since this incident allegedly formisappropriation of property.Sternberg testified that TenEyck came to him and saidthat he had made a mistake and signed a union card andasked him how he could get it back. Sternberg told him thathe should then send a registered letter with return requestedto the Union in Hartford telling them that he was sorry thathe signed the card, and had made a mistake. TenEyckthanked him and left the office. I credit Sternberg in histestimony. I believe if, in fact, TenEyck wanted to ingratiatehimself with Sternberg he would have followed the courseof asking Sternberg how to get his card back, rather thansimply telling him he wanted to keep his job. Aside fromthat fact, if it was evident that TenEyck feels that he has agrudge against Respondent, and I believe that this influ-enced his testimony, herein. I recommend that the com-plaint be dismissed insofar as this incident is alleged as aviolation of Section8(a)(1).Eugene Corderre, who is employed at the WallingfordBarkers Store as a sign painter, and was one of the originalemployees involved in commencing the union organizationat the Wallingford store, testified that on or about Septem-ber 20 he was called to Manager Sternberg's office whereSternberg stated that he had heard that Corderre was solic-iting for the Union. He told Corderre that he could remainsilent, and told him that he could do anything he wantedwith regard to the Union on his own time, but he was notto solicit in the store. Sternberg went on to give what heconsidered to be the bad points about unions and the goodpoints about management, according to the testimony ofCorderre. Corderre also says that Sternberg asked him whyhe was collecting names for the Union. Sternberg testifiedthat he had heard that Corderre was soliciting in the store,called Corderre into his office, and told him that he couldremain silent, but that he was not permitted to solicit eitherunion cards for their signatures in the store on companytime.Whatever Corderre wanted to do on his own time isall right. Sternberg said in the store he had to obey the rulesand regulations. Sternberg said at this point he sent Corder-re back to work. However, he testified elsewhere that hespoke to a number of employees concerning the Company'sposition on the Union in the store. He evaded the questionas to what employees he spoke to.I conclude that Sternberg, at this juncture, had beenwell advised as to what he could and could not say toemployees, that he called Corderre into his office and ad-vised him to remain silent and told him substantially what 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDSternberg testified he said, but in addition added the antiun-ion arguments that management was promulgating in bothstores. I think it is within management's rights to warnemployees individually or in groups that the store rulesabout soliciting on the floor were to be enforced, and thatthis incident is no violation of the Act.On or about October 20, according to Corderre's testi-mony, he was told by Assistant Store Manager Wolfe thatif the Union came in there would be a number of companypolicies that had not been enforced in the past which wouldbe enforced, and specifically the policy with regard to hiringrelatives of employees. Under this rule Corderre would bedischarged because his mother was employed in the samestore.Wolfe testified that he was having trouble with theproduction of signs by Corderre, and he talked him in thesign shop, saying "We hired you in defiance of companyrules,which says that no two relatives of the same house-hold can be employed by the same store. We increased yourhours from 20 to 40 when you wanted to go to school. AllI want is 25 signs a night and no mistakes. If I can't get themfrom you, I will be forced to get them from somebody else."He denied that he had ever threatened Corderre or anyother employee with discharge if the Union came in. Thisincident is alleged, both as a threat of reprisal and a threatof discharge, in two separate allegations. I credit Wolfe'stestimony that the Union was never mentioned in the con-versation. It is clear that he has had problems with Corderreover a period of time about his production, and it was clearfrom Corderre's testimony that he suspects the Employer ofan attempt to discriminate against him, and is looking forevidence of that intent. I believe that consciously or uncon-sciously he twisted something that was said by Wolfe be-cause he believes that Wolfe's warnings somehow stemmedfrom the union organization. I recommend that these allega-tions be dismissed.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondents' opera-tions as described in section I, above, have a close, intimate,and substantial relations to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and take affirmative action designed toeffectuate the policies of the Act. It has been found thatRespondent unlawfully discharged Annette L. Postler andMark Cireto. It shall be recommended that RespondentFranklin offer to Annette L. Postler immediate and fullreinstatement to her former, or in the event her former jobis not available, a substantially equivalent job, without prej-udice to her seniority or other rights and privileges, andmake her whole for any loss of earnings suffered by reasonof her unlawful termination, by payment to her of a sum ofmoney equal to that which she would normally have earnedfrom the date of her discharge to the date of Respondent'soffer of reinstatement, less net earnings during such period.Itwill also be recommended that Respondent Franklin in-form Respondent Meldisco that it withdraw its objection tothe employment of Mark Cireto, and that Respondent Mel-disco offer to Mark Cireto immediate and full reinstatementto his former job, or if this is no longer in existence, to asubstantially equivalent job, without prejudice to his senior-ity or other rights and privileges, and make him whole forany loss of earnings suffered by reason of his unlawfultermination, by payment to him of a sum of money equiva-lent to that which he would normally have earned from thedate of his discharge to the date of Respondent's offer ofreinstatement, less net earnings of such period. Backpay forboth employees shall be computed on a quarterly basis inthe manner established by the Board inF.W.WoolworthCompany,90 NLRB 289. Backpay shall carry interest at therate of 6 percent per annum, as set forth inIsis Plumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondents are, each of them, engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily discharging Annette L. Postlerand Mark Cireto, thereby discouraging membership in theUnion, Respondents have engaged in, and areengaging in,unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.By threatening to discharge employees because oftheir union activities, and by interrogating its employeeswith regard to their, and other employees' union activities,Respondents have interfered with, restrained, and coercedemployees in the exercise of their protected rights, therebyengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:15ORDERRespondent Franklin Stores Corporation and its whol-ly owned subsidiaries, Barkers of Willimantic, Inc., andBarkers of Wallingford, Inc., and the Miles Shoes MeldiscoWillimantic, Inc., their officers, agents, successors, and as-signs, shall:15 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as providedin Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes FRANKLIN STORES CORPORATION671.Cease and desist from:(a)Discouraging membership in Local 919, RetailClerks' International Association, AFL-CIO, or any otherlabor organization, by discharging employees, or in anyother manner discriminating in regard to hire and tenure ofemployment, or any term or condition of employment.(b) Coercively interrogating employees concerning un-ion activities and threatening to discharge employees forengaging in union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a conditionof employment, as Respondent immediately upon receiptthereof, and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondents to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer to Annette L. Postler and Mark Cireto imme-diate and full reinstatement to their former jobs, or if thesejobs no longer exist, to substantially equivalentjobs withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings as set forthin "The Remedy" section above.(b) Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c) Preserve and upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at their stores in Willimantic and Wallingford,Connecticut, copies of the attached notice marked "Appen-dix."16Copies of said notice, on forms provided by theRegional Director for Region 1, after being duly signed byRespondent's representatives, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondents to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 1, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.1716 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "17 In the event that this recommended Order is adopted by the Board afterexceptions have beenfiled, thisprovision shall be modified to read- "Notifythe Regional Director for Region I, in writing,within20 days fromthe dateof thisOrder,what steps the Respondent has takento comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to give evidence,theNational Labor Relations Board has found that weviolated the National Labor Relations Act and has orderedus to post this notice and we intend to carry out the Orderof the Board and abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives oftheir choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with orrestrains or coerces employees with respect to theserights.WE WILL NOT discriminate against our employeesfor engaging in activities on behalf of the Union or onthe own behalf.WE WILL NOT coercively interrogate our employeesconcerning their or other employees' union activities.WE WILL reinstate Annette L. Postler and MarkCireto to their former jobs, and make them whole forany earnings they lost as a result of our discriminationagainst them.FRANKLINSTORESCORPORATION,BARKERS OFWILLIMANTIC, INC, ANDBARKERS OFWALLINGFORD,INC,MILES SHOES MELDISCO WILLIMANTIC,INC(Employer)DatedBy(Representative)(Title)WE WILL NOTIFY immediately the above-named individual(s),ifpresently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Bulfinch Building-7th Floor, 15New Chardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.